Citation Nr: 9922469	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-36 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
service connected conversion disorder.

2. Entitlement to service connection for residuals of a 
stroke, to include hemiparesis of the right upper extremity, 
hemiparesis of the right lower extremity, and aphasia, both 
on a direct basis and as secondary to the veteran's service-
connected conversion disorder.

3. Entitlement to service connection for a cardiovascular 
disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1959 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran's claim was initially before the Board in June 
1996, at which time it was remanded for additional 
development.

During the course of the veteran's appeal, his claims folder 
was transferred initially from the RO in Los Angeles to the 
RO in Newark.  Thereafter, the veteran's claims folder was 
transferred back to the RO in Los Angeles. 

The veteran's claims of entitlement to service connection for 
residuals of a stroke, to include hemiparesis of the right 
upper extremity, hemiparesis of the right lower extremity, 
and aphasia, secondary to service-connected conversion 
disorder, and entitlement to service connection for 
cardiovascular disease, secondary to service connected 
conversion disorder will be addressed in the REMAND portion 
of this document.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  After full development of the evidentiary record, the 
evidence shows that the psychiatric aspect of the veteran's 
conversion disorder is more disabling than the organic aspect 
of his service-connected conversion disorder, musculoskeletal 
type.  

3.  After full development of the evidentiary record, the 
evidence does not show that the veteran's conversion disorder 
produces emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

4.  After full development of the evidentiary record, the 
evidence does not show that the veteran's conversion disorder 
produces occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  

5.  After full development of the evidentiary record, the 
evidence does not show that the veteran's conversion disorder 
is controlled by continuous medication.  


CONCLUSION OF LAW

The criteria for a compensable rating for conversion 
reaction, musculoskeletal type have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 1991); 38 C.F.R. Part 4, 
including § §  4.7, 4.126 (effective November 7, 1996), 
4.130, Diagnostic Code 9424 (effective November 7, 1996.), 
4.132, Diagnostic Code 9402 (effective prior to November 7, 
1996.)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA neuropsychiatric examination in 
March 1980.  The veteran described a back ache, difficulty in 
walking, and possible arthritis in the hands.  Diagnosis was 
conversion reaction, musculoskeletal type.  

In October 1980, the veteran was granted entitlement to 
service connection for conversion disorder, musculoskeletal 
type and assigned a 10 percent rating.  

The Social Security Administration (SSA) submitted copies of 
hospitalization records from August 1991 to August 1993.  
They show that the veteran sustained a stroke in August 1991 
and that the veteran suffered from hypertension.  An x-ray 
report from November 1992 indicated that the veteran had 
osteoarthritic changes in both hands.  None of such records 
discuss the veteran's conversion disorder. 

The veteran submitted a number of treatment records from Dr. 
L. W. and from La Palma Medical Center from 1991 to 1993.  
These records do not discuss the veteran's conversion 
disorder.  

A certificate from Kaiser Permanente dated September 1992 
noted that the veteran was permanently disabled.  

Dr. J. S. submitted a statement dated April 1993 following a 
neurologic consultation.  His impressions were stroke, 
hemorrhagic, August 1991 with significant post stroke 
residual, and hypertension, under treatment.  The examiner 
commented that the veteran displayed nervousness, an 
inability to move, and difficulty speaking.  The examiner 
noted a certificate of disability from Kaiser from 1992 
indicating that the veteran was permanently disabled.  

The veteran underwent a VA examination in November 1993.  
Examination showed that the veteran was moderately aphasic.  
At other times, he spoke more fluently and more dramatically.  
The quality of his speech varied during the interview, but 
was never entirely normal.  He stated that he dreamed about 
Vietnam, but much less intensely now.  He stated that Vietnam 
changed him forever, and that he became quiet, kept to 
himself, and was no longer fun loving or social  On mental 
status, he seemed to be alert, fully oriented, and his memory 
was grossly intact.  There was some difficulty because of his 
speech, but the examiner believed this to be accurate.  The 
examiner commented that the speech problem made the 
associations difficult to evaluate, but his comments were 
almost always relevant.  He was not able to do mathematical 
questions in his head.  He was vague regarding hallucinations 
and did not appear to be delusional.  He alluded to feeling 
suicidal, but stated that he would not elaborate, and 
whatever he thought about suicide was his business.  

The examiner commented that a clear cut cognitive picture was 
difficult to obtain given the veteran's speech problem.  The 
examiner commented that it would not appear to be as impaired 
as it would seem at first glance.  The examiner commented 
that the veteran was not psychotic.  The examiner's 
impressions were status post stroke, conversion reaction by 
history, and significant elements of PTSD.  The examiner 
commented that the extent to which these elements interfered 
was difficult to assess in that getting a clear picture of 
exactly what he did prior to his stroke was somewhat 
difficult.  It was noted that the veteran previously worked 
as a medical technician.  

The examiner commented that there was no doubt that the 
veteran was quite dramatic in his presentation which could 
certainly be cultural.  The examiner commented that it was 
also possible that the diagnosis of conversion reaction by 
previous physicians was accurate.  He suggested that if at 
all possible, a MMPI be performed.  

In the veteran's September 1994 Substantive Appeal, he stated 
that the VA ignored the fact that conversion disorder was 
medically identified as hysterical neurosis.  He asserted 
that the etiology of his service-connected condition was one 
which caused weakness and paralysis along with spasms of 
certain muscular groups and abnormal behavior patterns which 
resulted in failed relationships and reduced industrial 
activity.  He stated that no proper psychological review was 
made to find how the condition affected his failed marriage 
and his ability to maintain viable employment. 

In March 1997, the veteran was scheduled for VA psychiatric 
and neurologic examinations.  A notation was made that the 
exams were canceled because the veteran failed to report for 
the examinations.  

In November 1997, the RO wrote to the veteran informing him 
that failure to report for scheduled examinations would 
result in adjudication on the evidence of record or a denial 
of his claim.  No response was received from the veteran.  

In March 1999, the RO wrote to the veteran informing that he 
should advise them if he was willing to report for a VA 
examination in connection with his claim for an increased 
rating for a conversion disorder.  No response was received 
from the veteran.  


Analysis

The veteran's claim for increased compensation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran is service connected for conversion reaction, 
musculoskeletal type.  His disability was evaluated under 
Diagnostic Code 9424 for conversion disorders, effective 
November 7, 1996 and under Diagnostic Code 9402 for 
conversion disorder; psychogenic pain disorder, in effect 
prior to November 7, 1996.  The veteran has been rated under 
both sets of applicable rating criteria for psychiatric 
disabilities, with his disorder being evaluated as 
noncompensably disabling on both occasions.  Therefore, the 
RO has considered all of the criteria applicable to the 
veteran's claim.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).

The new general rating formula for mental disorders, to 
include conversion disorder under Diagnostic Code 9424, 
effective November 7, 1996, are as follows:

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent disability rating is in order when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A noncompensable rating is in order when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126 (d) (effective November 7, 
1996).  

The general rating formula for psychoneurotic disorders, to 
include conversion disorder; psychogenic pain disorder under 
Diagnostic Code 9402, in effect prior to November 7, 1996, 
were as follows:

A 30 percent disability rating is assigned when there is a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

A 10 percent disability rating is assigned for findings which 
are less than the criteria for the 30 percent, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  

A noncompensable rating is in order when there are neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  

With regard to the term "definite" as used above, the VA 
General Counsel in a precedent opinion, dated in November 
1993, held that definite should be construed as "distinct, 
unambiguous and moderately large in degree, more than 
moderate but less than large." O.G.C. precedent 9-93 
(November 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).  

When two diagnoses, one organic and the other psychological 
or psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  When the diagnosis of the 
same basic disability is changed from an organic one to one 
in the psychological or psychoneurotic categories, the 
condition will be rated under the new diagnosis.  38 C.F.R. 
§ 4.132, Note 4, following general rating formula for 
psychoneurotic disorders (effective prior to November 7, 
1996).

As noted above, the veteran is service-connected for 
"conversion disorder, musculoskeletal type."  Pursuant to 
the regulations regarding psychiatric disabilities, the 
veteran's disability is to be rated under the appropriate 
diagnostic code which represents the major degree of 
disability, depending on whether the major degree of 
disability is organic or psychiatric.  Regarding 
musculoskeletal disorders, the evidence shows that the 
veteran has arthritis of the hands.  However, the evidence 
does not show that the veteran has musculoskeletal complaints 
because of his conversion disorder.  Thus, because of the 
lack of findings of a specific organic disability dealing 
with the musculoskeletal system due to the veteran's 
conversion disorder, the veteran's psychiatric disability is 
determined to be the major disability, and his service-
connected disability will be rated based on the diagnostic 
codes pertaining to his psychiatric disability.  

The evidentiary record upon which the veteran's psychiatric 
disability is to be rated is limited.  However, the 
evidentiary record has been fully developed.  The veteran was 
scheduled for VA psychiatric and neurologic examinations in 
March 1997, but did not report for such examinations.  
Subsequent documented efforts by the RO to reach the veteran 
to schedule examinations were not successful.  

Of record for rating the veteran's conversion disorder is a 
VA examination from November 1993 and a statement from Dr. J. 
S. dated April 1993.  The other evidence of record pertains 
mostly to the stroke that the veteran suffered in 1991 and 
its residuals.  

Under the old diagnostic criteria, in order to get a 
compensable rating, the evidence must show emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  Such evidence has not been presented.  
Although the evidence shows that the veteran has been 
disabled since 1992, the evidence does not show that the 
veteran is disabled because of his conversion disorder. 

Also, neither the statement from Dr. J. S. from April 1993 
nor the VA examination from November 1993 discuss social or 
industrial impairment because of the veteran's conversion 
disorder.  Dr. J. S. did not provide a diagnosis of a 
psychiatric disability and the VA examiner commented only 
that it was possible that the diagnosis of a conversion 
reaction by previous physicians was accurate.  The VA 
examiner diagnosed the veteran with conversion reaction by 
history and significant elements of PTSD.  However, the 
veteran is not service-connected for PTSD.  The VA examiner 
recommended that the veteran be scheduled for psychological 
testing.  Such testing was not performed, and as noted 
earlier, the veteran did not report for scheduled 
examinations and efforts to reach him were not successful.  
As the evidence does not show emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment due to the veteran's service-connected conversion 
disorder, the veteran's claim for a compensable rating must 
be denied under the old diagnostic criteria.  

Under the new diagnostic criteria, a 10 percent rating can be 
assigned under two different theories.  A 10 percent rating 
can be assigned if the evidence shows that symptoms from the 
veteran's conversion disorder are controlled by continuous 
medication.  The evidence of record does not show that the 
veteran takes medication for his conversion reaction.  As the 
evidence of record does not show that symptoms from the 
veteran's conversion disorder are controlled by continuous 
medication, the veteran is not entitled to a 10 percent 
rating under that theory.  

A 10 percent rating can also be assigned under the new 
diagnostic criteria when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
during periods of significant stress.  As noted in the above 
discussion for a 10 percent rating under the old diagnostic 
criteria, the evidence shows that the veteran was determined 
to be disabled, but the evidence does not show that the 
veteran was deemed disabled because of his conversion 
disorder.  Neither the statement from Dr. J. S. from April 
1993 nor the November 1993 VA examination discuss the effects 
that the veteran's conversion disorder might have on social 
or industrial impairment.  

Dr. J. S. commented that the veteran displayed nervousness.  
At the veteran's November 1993 VA examination, it was noted 
that he seemed to be alert, fully oriented, with memory 
grossly intact.  His comments were almost always relevant.  
He was vague about hallucinations, but did not appear to be 
delusional according to the examiner.  As noted above, the 
examiner provided an impression of significant elements of 
PTSD (for which the veteran is not service-connected).  
Regarding the veteran's service-connected conversion 
disorder, the examiner commented only that it was possible 
that the diagnosis of conversion reaction by previous 
physicians was accurate.  

Based on the results from the November 1993 VA examination, 
the veteran does not have mild or transient psychiatric 
symptoms.  Even if it is conceded that the veteran has mild 
or transient psychiatric symptoms, the evidence is unclear as 
to whether such symptoms are due to the veteran's non 
service-connected PTSD or due to his service-connected 
conversion disorder.  Clearly, further clarification was 
needed, but the veteran did not report for VA psychiatric and 
neurologic examinations in March 1997, and efforts by the RO 
to reach the veteran were unsuccessful.  Thus, based on the 
evidence of record, the veteran's claim for a compensable 
rating must be denied under the new diagnostic criteria.  

Accordingly, under the criteria of Diagnostic Code 9424, 
effective November 7, 1996 and under the criteria of 
Diagnostic Code 9402, effective prior to November 7, 1996, 
and the provisions of 38 C.F.R. § 4.7, a compensable rating 
is not warranted.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special psychiatric examinations to determine the 
extent of the veteran's conversion disorder, musculoskeletal 
type.  Therefore, the RO and the Board have considered all 
the provisions of Parts 3 and 4 that would reasonably apply 
in this case.  

In summary, the veteran has not met the criteria, under 
either the new or old schedular criteria, for a compensable 
rating for conversion disorder, musculoskeletal type.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

A compensable rating for conversion disorder, musculoskeletal 
type is denied.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's periods of active duty from December 1959 to 
August 1969 have already been verified.  However, during the 
course of the appeal, service medical records were obtained 
for the period from September 1975 to March 1992.  These 
records are from when the veteran's reserve service.  The 
veteran's reserve service has not been talken into account in 
reviewing his claims for additional grants of service 
connection.  In particular, the dates of any periods of 
active duty for training have not been verified.  Since 
"active military service" is defined by statute at 
38 U.S.C.A. § 101 (24) (West 1991) to include any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, the veteran's period of ACDUTRA must be verified.  

When, during the course of review, it is determined that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, a Member of the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should should dtermine whether 
the veteran has had periods of active 
duty for training, and, if so, the RO 
should assure that proper documentation 
of such service is included in the claims 
folder.  

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment and 
hospitalization records that have not 
already been made part of the claims 
folder. 

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims of 
entitlement to service connection for 
residuals of a stroke and for a 
cardiovascular disability.  In the event 
that the claims on appeal are not 
resolved to the satisfaction of the 
veteran, he should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

